DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on June 24, 2022, and an Information Disclosure Statement filed on August 19, 2022.  This action is made final.
2.	Claims 1-19 are pending in the case; Claims 1, 6, and 11 are independent claims.

Response to Arguments
3.	Applicant’s arguments, see Remarks filed on June 24, 2022 (hereinafter Remarks), with respect to Claim Objections in view of Amended Claims filed on June 24, 2022 (see Remarks, pgs. 9-10), have been fully considered and are persuasive.  The Claim Objections have been withdrawn.  
	It is noted that amended Claim 1, as filed on June 24, 2022, improperly introduces amended limitations (see for example, “detecting a user input for entering a multiple selection mode” or subsequent recitation of “in the multiple selection mode” – these limitations were not present in the last set of Claims filed on February 8, 2022, and they are not properly introduced (i.e., underlined) in the Claims filed on June 24, 2022).  It appears that these limitations are properly introduced in independent Claims 6 and 11 thus Examiner is considering them as part of Claim 1.  Applicant is advised to ensure that future amendments are properly marked up to avoid any potential confusion with respect to the intended claim language.

4.	Applicant’s arguments with respect to 35 U.S.C. § 103 Claim Rejections in view of Amended Claims filed on June 24, 2022, with respect to prior art of Arimoto, have been fully considered and are persuasive (see Remarks, pgs. 11-13); however, the arguments presented with respect to Rahn are not persuasive (see Remarks, pgs. 12-13) – The § 103 rejection has been rewritten to show that Rahn (in view of Porat) reads on amended independent claims, without relying on Arimoto.  
	Applicant argues that “Rahn merely discloses the operations for scrolling in a frame without selecting interface elements and selecting multiple interface elements [and does not] teach or suggest operations for switching the screen to the scroll-mode and the multi-selection, as recited in amended independent Claim 1” (see Remarks, pg. 12), but a closer review of Rahn explicitly shows that the user can be in a scroll mode or a selection mode (causing a drag input to be interpreted as either a scroll input or selection input (compare drag inputs in Figs. 3B (following path 38, resulting in a scroll only) and 6B (following path 90, resulting in selection of items and eventual scroll and selection of additional items)) and further teaches that the user can enter into the selection mode by inputting a side-to-side drag gesture (i.e., gesture following the path 82 in Fig. 6A).  Rahn makes it clear that a side-to-side gesture and a subsequent vertical scroll can be a part of continuous input, or could be two separate inputs (see Rahn, ¶ 0050).  Accordingly, it follows that Rahn (in view of Porat, as further discussed in the rejection, below) discloses or suggests all limitations recited in the independent claims as amended.    
	
 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-4, 6-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahn, US 2015/0074590 A1, published on March 12, 2015 (and filed on September 9, 2013), in view of Porat, US 2009/0282332 A1, published on November 12, 2009.
With respect to independent Claim 1, Rahn teaches a method for selecting one or more thumbnails by an electronic device, the method comprising: 
in a scroll mode in which scrolling is performed without thumbnail selection in response to a drag input, displaying a first set of thumbnails among a plurality of thumbnails on a screen by rows and columns while an additional row of thumbnails arranged after the first set of thumbnails is not displayed on the screen, wherein the plurality of thumbnails include the first set of thumbnails and the additional row of thumbnails arranged after the first set of thumbnails, and the plurality of thumbnails correspond to a plurality of images captured by the electronic device (see Figs. 2, 3A-B, ¶¶ 0024, 0035, showing a gesture that results in a scrolling of the displayed user interface elements, where the elements can be visible or not visible (can be scrolled through within the frame); see also ¶ 0022, showing that the displayed/selectable visual elements can comprise a variety of elements, such as icons, images, etc., which a skilled artisan would understand to read on the thumbnails recited herein).
detecting a user input for entering a multiple selection mode (see Fig. 5A, 6A, ¶¶ 0037, 0049, showing gesture for enabling the “selected configuration” of items; see also ¶¶ 0038, 0050, showing that the gesture to enter the “selected configuration” can be a continuous gesture with the subsequent selection of items, or it can be a discontinuous gesture; it is noted that Figs. 5 and 6 illustrate similar embodiments – the main difference is that Fig. 5 illustrates limiting  the width of the selection (i.e., selecting some elements in a passed-over row) while Fig. 6 illustrates selecting all of the items in a passed-over row.  The embodiment of Fig. 6 is mainly relied upon for this rejection, but Fig. 5 and corresponding paragraphs are referenced as they introduce concepts that are not repeatedly explained in Fig. 6 of Rahn).
in the multiple selection mode, detecting a first touch input on at least one first thumbnail on a first row of the first set of thumbnails on the screen while displaying the first set of thumbnails and selecting the at least one first thumbnail (see Fig. 6B (element 80)).
in the multiple selection mode, detecting that the first touch input is on a second row of the first set of thumbnails according to a moving of the first touch input (see Fig. 6B (element 90)).
in the multiple selection mode, after the first touch input is on the second row of the first set of thumbnails, as a response to identifying that a first coordinate value related to the first touch input becomes different from a second coordinate value related to the second row of the first set of thumbnails on the screen according to a moving of the first touch input, selecting all of the thumbnails arranged in the second row of the first set of thumbnails passed over by the first touch input, the all of the thumbnails including at least one touched thumbnail arranged in the second row of the first set of thumbnails, and least one untouched thumbnail arranged in the second row of the first set of thumbnails, wherein the first coordinate value and the second coordinate value are related to a vertical axis (see Fig. 6B; see also Fig. 6D, ¶ 0052, showing that the items may be held in the unselected configuration until the input ceases).
in the multiple selection mode, displaying the additional row of thumbnails arranged after the first set of thumbnails among the plurality of thumbnails by scrolling the screen based on the moving of the first touch input on the first set of thumbnails (see Fig. 6c (element 94), ¶ 0051).
in the multiple selection mode, based on a first position of the first touch input being on a second thumbnail in the additional row of thumbnails, selecting the touched second thumbnail in the additional row of thumbnails, wherein the first touch input is a continuous dragging input which starts from the at least one first thumbnail and ends in the second thumbnail being displayed by the scrolling screen (see Fig. 6D; see also ¶ 0050, showing that the selection gesture can be a continuous gesture).

Rahn does not appear to explicitly illustrate “based on receiving a second input for deleting, deleting selected thumbnails and images corresponding to the selected thumbnails among the plurality of thumbnails, wherein the selected thumbnails include the selected at least one first thumbnail, the selected at least one touched thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail,” although Rahn suggests processing the selected items (see ¶ 0003) and a skilled artisan would understand that the purpose of allowing the user to select multiple items on the screen would be to perform some kind of action with respect to those items, as is well-known in the art, but the teachings of Porat can be relied upon for an explicit showing of this functionality.
Porat is directed towards an improved technique for selecting multiple items displayed on a touch sensitive input device using multi-touch (see Porat, ¶ 0001).  Porat describes a way of selecting multiple items at once (see Porat, Figs. 4A-D), but Porat explicitly teaches that the selected items can correspond to a variety of digital items and can be processed in various ways, such as deleting the selected items (see Porat, ¶¶ 0002, 0006, 0020, 0044, 0051).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to explicitly modify the processing of selected items described in Rahn to allow the user to process multiple selected items in a desired way, corresponding to the type of the items, as suggested by Porat in order to allow the user to quickly and efficiently perform the desired processing on all of the selected items (see Porat, ¶¶ 0002-03, 0051). 


With respect to dependent Claim 2, Rahn in view of Porat teaches the method of claim 1, as discussed above, and further teaches after receiving the moving of the first touch input: receiving a third touch input; and in response to a moving of the third touch input, deselecting one or more of the selected at least one touched thumbnail, the selected at least one first thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail (see Rahn, Figs. 6E-F).

With respect to dependent Claim 3, Rahn in view of Porat teaches the method of claim 2, as discussed above, and while Rahn does not appear to explicitly illustrate wherein the moving of the third touch input is in an opposite direction to the moving of the first touch input a skilled artisan would understand that the de-selection operation could be in the opposite or the same direction as the first touch input in order to allow the user to only select the desired items (see Rahn, Figs. 6E-F).

With respect to dependent Claim 4, Rahn in view of Porat teaches the method of claim 1, as discussed above, and further teaches processing the selected at least one touched thumbnail, the selected at least one first thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail according to an input for processing the selected at least one touched thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail, the input being received through the display (see Rahn, ¶ 0003, and discussion of Claim 1, above; it is noted that “processing” is broadly recited in the claim and it is not clear if “processing” is intended to be recited broader than deleting (and/or if this step is performed prior or after the deleting step of Claim 1); it is further noted that deselection step (Claim 3) could also read on “processing” as recited herein).

With respect to dependent Claim 12, Rahn in view of Porat teaches the method of claim 1, as discussed above, and further teaches wherein the first touch input is a hovering input (see Porat, ¶ 0040).

With respect to dependent Claim 13, Rahn in view of Porat teaches the method of claim 1, as discussed above, and further teaches receiving a third input after receiving the moving of the first touch input; and in response to the third input, deselecting at least one of the selected one touched thumbnail and the selected second thumbnail (see Rahn, Figs. 6E-F).

With respect to dependent Claim 14, Rahn in view of Porat teaches the method of claim 1, as discussed above, and further teaches wherein the second input is received through a display (see Porat, ¶¶ 0040, 0044).

With respect to dependent Claim 15, Rahn in view of Porat teaches the method of claim 1, as discussed above, and further teaches wherein scrolling the screen based on the moving of the first touch input on the first set of thumbnails further comprises dragging the first touch input from a first position on the first set of thumbnails to a second position on the additional row of thumbnails (see Rahn, Figs. 6B-C, and discussion of Claim 1, above).


With respect to Claims 6-9, 11, and 16-19, these claims reflect an electronic device and a non-transitory computer-readable storage medium comprising steps and/or features recited in Claims 1-4 and 12-15, respectively, and are thus rejected along the same rationale as those claims, above.


6.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rahn in view of Porat, and further in view of Cho, US 2012/0096400 A1, published on April 19, 2012.
With respect to dependent Claim 5, Rahn in view of Porat teaches the method of claim 1, as discussed above, but does not appear to explicitly illustrate “15 displaying checked select boxes corresponding to each of the at least one touched thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail” but a skilled artisan would understand that items can be displayed in various ways and further that selection state of such items can be shown in a variety of ways.  While Rahn illustrates a selected item as being “boxed” or otherwise emphasized, a skilled artisan would understand that the manner in which the selection state is displayed is a matter of design choice, as illustrated by the teaching of Cho which uses checkboxes to communicate to the user which items are selected (checked) and unselected (unchecked) (see Cho, Fig. 9).  While it is clear that Cho illustrates a different selection method from Rahn, it is clear that either manner of displaying the selection state of individual items can be implemented regardless of the selection method being used.


With respect to Claim 10, this claim reflects the electronic device comprising steps and/or features recited in Claim 5 and is thus rejected along the same rationale as Claim 5, above.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179